
	
		I
		112th CONGRESS
		2d Session
		H. R. 4710
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Guthrie
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Carbonic Acid,
		  Dimethyl Ester, Polymer with 1,6-Hexanediol.
	
	
		1.Carbonic Acid, Dimethyl
			 Ester, Polymer with 1,6-Hexanediol
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Carbonic Acid,
						Dimethyl Ester, Polymer with 1,6-Hexanediol (CAS No. 101325–00–2) (provided for
						in subheading 3907.99.01)FreeNo changeNo
						changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
